Citation Nr: 0308144	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  97-13 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 
1995, for service connection for residuals of a splenectomy, 
hypothyroidism, Hodgkin's disease, and residuals of an 
appendectomy.  

2.  Entitlement to an increased rating for a surgical scar of 
the left shoulder, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for a surgical scar of 
the right groin, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1988 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In July 1992, while still on active duty in the military, 
the veteran was awarded service connection for residuals of a 
splenectomy and for Hodgkin's disease; her residuals from 
these conditions were believed to be more than 20 percent 
disabling, but that grant was only for Vocational 
Rehabilitation purposes; she did not file a claim for service 
connection for purposes of disability compensation 
until December 29, 1995, more than one year after her 
discharge from service.  

2.  The veteran's surgical scars on her left shoulder and 
right groin are tender but otherwise asymptomatic since they 
are well-healed, stable, only superficial, nonadherent to the 
underlying soft tissue, do not cause limitation of motion or 
functional impairment, and do not have any associated muscle 
or neurological pathology.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than December 29, 1995, for service connection for residuals 
of the splenectomy, hypothyroidism, Hodgkin's disease, and 
appendectomy.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2002).  

2.  The criteria are not met for a rating higher than 10 
percent for the surgical scar on the left shoulder.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2001) (effective prior to August 30, 
2002); 38 C.F.R. §§ 4.18, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (effective August 30, 2002). 

3.  The criteria are not met for a rating higher than 10 
percent for the surgical scar on the right groin.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2001) (effective prior to August 30, 
2002); 38 C.F.R. §§ 4.18, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) became effective.  
It rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, eliminates the well-grounded claim requirement, 
and requires VA to provide additional assistance in 
developing claims.  It is liberalizing and applicable to 
claims pending at the time of its enactment, including the 
case presently before the Board.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2001)) and, unless otherwise noted herein, 
made effective as of the date of the enactment of the VCAA.  
The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The statement of the case (SOC) and supplemental statements 
of the case (SSOCs) advised the veteran of the pertinent 
laws and regulations, as well as the basis for the decision 
concerning her claims.  Also, by citing the applicable laws 
and regulations and discussing them as they apply to her 
specific case, that in turn gave her notice of the 
information, medical, lay and other evidence needed to 
substantiate her claims.  Furthermore, the December 2002 
SSOC, in particular, apprised her of the provisions of 
38 C.F.R. § 3.159 concerning VA's obligation to assist her 
in developing her claims.  

The veteran's service medical records (SMRs) are on file, as 
are all of her VA and private clinical records concerning the 
treatment she has received during the years since service.  
She declined her opportunity to testify at a hearing in 
support of her claims.  

The reports of several VA examinations of record provide 
sufficient information to properly rate the disabilities for 
which increased ratings are sought.  And the RO made 
reasonable efforts to obtain all relevant records adequately 
identified by the veteran as pertinent to her case, and it 
indeed appears that all evidence she identified was obtained 
and associated with the record on appeal.  Moreover, 
she indicated in VA Form 21-4138, a statement in support of 
her claim received in December 2002, that she had no further 
evidence to submit.  She also waived the 60-day suspense 
period for her response to the most recent SSOC.

Since, then, the veteran has been fully apprised of the type 
of evidence required to substantiate her claims, notified of 
the evidence she was responsible for submitting and of the 
evidence VA would obtain on her behalf, and assisted in 
obtaining all of the evidence she cited, the requirements of 
the VCAA have been satisfied.  Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001) (citing Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001)).  See also VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.").

II.  Effective Date prior to December 29, 1995, for Service 
Connection for Residuals of a Splenectomy, Hypothyroidism, 
Hodgkin's Disease, and an Appendectomy

The effective date of an award of VA disability compensation 
based on direct service connection will be the day following 
separation from service or the date entitlement arose-if a 
claim was received within 1 year after the date of separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).



A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

The veteran alleges that the correct effective date for her 
grant of service connection is the day following her 
discharge from service because she filed a timely claim 
to receive benefits retroactive to that date.  She says that 
her initial claim in 1992 for VA Vocational Rehabilitation 
also was intended to encompass a claim for VA disability 
compensation.

According to her DD 214, effective August 13, 1992, the day 
following her discharge from active military service, the 
veteran was placed on the Temporary Disability Retirement 
List (TDRL).  She already had filed a claim for VA Vocational 
Rehabilitation prior to that date, using VA Form 28-1900, 
wherein she had reported receiving a 60 percent rating in 
connection with her Temporary Disability Retirement.

A VA rating decision on July 2, 1992 (while she was still on 
active duty) determined the veteran was entitled to VA 
Vocational Rehabilitation benefits for residuals of Hodgkin's 
disease and a splenectomy endured while in service.  
It also was determined that her residuals were at least 20 
percent disabling.  There no specific disability rating at 
that time, however, for the purpose of determining whether 
she was entitled to VA compensation benefits.

The veteran did not file a claim for VA compensation 
benefits, VA Form 21-526, until December 29, 1995.  And that 
is her current effective date for the 
service-connected disabilities at issue.



When the veteran filed her initial claim in June 1992 for VA 
Vocational Rehabilitation, and even when it was determined in 
July 1992 that she was entitled to Vocational Rehabilitation, 
she was still on active duty in the military, not having been 
actually discharge from service.  That did not occur until 
the following month, in August 1992.  And since she was still 
on active duty when she initially filed that claim for VA 
vocational rehabilitation, she was not eligible to receive VA 
disability compensation.  Nothing contained in her VA 
Vocational Rehabilitation Application, VA Form 28-1900, 
received in June 1992, suggested an intent to claim or a 
belief in entitlement to VA disability compensation.  So 
absent the requisite intent to file a claim for VA 
compensation within 1 year of her discharge from service, 
there simply is no basis for concluding that the RO should 
have liberally construed her claim for VA Vocational 
Rehabilitation benefits as inclusive of a claim for 
VA disability compensation.  These are two separate benefits 
with different eligibility requirements.

Accordingly, since the initial claim for disability 
compensation was not received until December 29, 1995, more 
than 1 year after discharge from active service, that is the 
earliest possible effective date for the grant of service 
connection for the conditions at issue.  The appeal 
concerning this issue, then, must be denied.

III.  Increased Rating for Scars on the Left Shoulder and 
Right Groin, as Residuals of Surgery for Hodgkin's Disease

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). 



Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2002).

Service connection for scars of the left shoulder and right 
inguinal area was granted by rating action in July 1997 and 
each was assigned a noncompensable rating (citing 38 C.F.R. 
§ 4.118, Diagnostic Code 7805) which was increased to a 
10 percent rating for each scar by rating action in December 
2002 (citing the revised 38 C.F.R. § 4.118, Diagnostic Code 
7804).  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997) (if 
a change in law occurs, the veteran is entitled to the 
version that is most favorable).

Disfiguring scars of the head, face or neck warrant a 
noncompensable rating when slightly disfiguring and a 10 
percent rating when moderately disfiguring.  When severely 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7800; effective prior to August 30, 2002.

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  Scars may 
also be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805; 
effective prior to August 30, 2002.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the minimum rating for scars 
other than of the head, face or neck which are deep or cause 
limited motion and involve and area or areas exceeding 6 
square (sq.) inches (39 sq. cms.).  A 20 percent rating is 
warranted when the involved area or areas exceeds 12 sq. 
inches (77 sq. cms.).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (effective August 30, 2002).  Note 2 to Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars other than of the head, face or neck which are 
superficial and that do not cause limited motion and involve 
an area or areas of 144 square (sq.) inches (one sq. foot) 
(929 sq. cms.) or greater.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (effective August 30, 2002).  Note 2 to Diagnostic 
Code 7802 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and unstable. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (effective August 30, 2002).  
Note 1 to Diagnostic Code 7803 provides that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2 to Diagnostic Code 
7803 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).  Note 1 to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage. 

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7805 provides 
that other scars (not covered in Diagnostic Codes 7800 
through 7804) are to be rated on the basis of limitation of 
function of the affected part.  

VA examination in June 1997 the veteran reported that in 1989 
she had had lymph node biopsies in the left supraclavicular 
area and the right inguinal area, and that the resulting 
scars were somewhat tender.  She complained of the negative 
appearance of her scars.  On examination there was a 6 cm. 
long scar in the left supraclavicular area which was 
depressed, slightly tender, and both hypopigmented and 
hyperpigmented.  This scar was moderately disfiguring.  In 
her right inguinal area there was a somewhat linear scar 
which was raised and slightly tender.  Also, a scar from her 
xyphoid process to the umbilical area as well as scars on her 
feet were noted.  The diagnosis was post-surgical scars which 
were moderately disfiguring.  

On VA examination in May 1999 it was noted that none of the 
veteran's scars were poorly nourished and they had not been 
ulcerated.  There was no change in the tenderness of the 
scars, which was elicited on objective examination.  The 
scars of her left shoulder and right inguinal area did not 
affect function of the part affected.  

A July 1999 rating action denied service connection for a 
psychological condition as not being secondary to the 
veteran's service-connected scars.  No appeal was taken from 
that rating action.  

Here, the scars do not affect the head, face or neck.  They 
are well-healed, stable, superificial, asymptomatic, not 
attached to underlying tissue, and are not unstable, 
ulcerated, poorly nourished.  Moreover, they do not cause 
limitation of motion or functional impairment nor is there 
clinically documented muscle or neurological pathology.  
Moreover, because the scars do not affect the head, face or 
neck, a rating based on disfigurement is not warranted.  

Accordingly, evaluations in excess of 10 percent for scar of 
the left shoulder and the scar of the right inguinal area are 
not warranted.  


IV.  Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  She 
has not been frequently hospitalized on account of the scars.  
Moreover, there is no evidence that these two scars have 
caused marked interference in employment, i.e., beyond that 
contemplated by the assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  While there is some disfigurement, the scars are 
in areas which are not normally exposed.  Admittedly, the 
tender scars do cause some disability but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An effective date prior to December 29, 1995, for service 
connection for residuals of a splenectomy, hypothyroidism, 
Hodgkin's disease, and an appendectomy, is denied.  

An increased rating for a surgical scar on the left shoulder 
is denied. 

An increased rating for a surgical scar on the right groin is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

